Exhibit 10.17

 

SUMMARY OF ANNUAL INCENTIVE BONUS PLAN

 

The Compensation Committee has established an annual incentive bonus program
that provides an opportunity to earn an annual cash incentive award when certain
corporate financial goals are achieved. Cash bonuses for executive officers are
paid once a year in the year following the fiscal year for which the stated
goals were met. The Committee established an incentive compensation goal for the
Company’s executive officers for the 2004 fiscal year based on earnings per
share and return on equity for that year. For 2005, the Committee has
established performance criteria for the Company’s executive officers that will
be based upon the Company’s earnings per share, return on equity and growth in
number of customers in the year.